UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-50970 PSB Holdings, Inc. (Exact name of registrant as specified in its charter) United States 42-1597948 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 40 Main Street, Putnam, Connecticut 06260 (Address of principal executive offices) (Zip Code) (860) 928-6501 (Issuer’s telephone number) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. x YESo NO Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). o YESx NO As of September 30, 2008, there were 6,530,509 shares of the registrant’s common stock outstanding. PSB Holdings, Inc. Table of Contents Page No. Part I. FINANCIAL INFORMATION Item 1. Financial Statements Condensed Consolidated Balance Sheets at September 30, 2008 (Unaudited) and June 30, 2008 (Unaudited) 1 Condensed Consolidated Statements of (Loss) Income for the Quarters Ended September 30, 2008 and 2007 (Unaudited) 2 Condensed Consolidated Statements of Changes in Stockholders’ Equity for the Quarters Ended September 30, 2008 and 2007 (Unaudited) 3 Condensed Consolidated Statements of Cash Flows for the Quarters Ended September 30, 2008 and 2007 (Unaudited) 4 Notes to Consolidated Financial Statements (Unaudited) 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures About Market Risk 28 Item 4. Controls and Procedures 28 Item 4T. Controls and Procedures 28 Part II. OTHER INFORMATION Item 1. Legal Proceedings 29 Item 1A. Risk Factors 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 30 Item 4. Submission of Matters to a Vote of Security Holders 30 Item 5. Other Information 30 Item 6. Exhibits 30 SIGNATURES 31 Part I. FINANCIAL INFORMATION Item 1. Financial Statements PSB Holdings, Inc. Condensed Consolidated Balance Sheets (Unaudited) September 30, 2008 June 30, 2008 (in thousands, except share data) ASSETS Cash and due from depository institutions $ 4,323 $ 7,026 Federal funds sold 1,170 1,120 Investment securities available-for-sale, at fair value and FHLB Stock 202,488 220,026 Loans receivable, net of allowance for loan losses of $1,996 as of September 30, 2008 and $1,758 as of June 30, 2008 248,311 242,728 Loans held-for-sale 491 675 Premises and equipment, net 3,747 3,854 Intangible assets 7,717 7,769 Other assets 14,472 11,301 TOTAL ASSETS $ 482,719 $ 494,499 LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities Deposits $ 281,956 $ 283,724 Borrowed funds 156,708 156,621 Mortgagors’ escrow accounts 742 1,423 Other liabilities 2,805 3,294 Total Liabilities 442,211 445,062 Commitments and contingencies Stockholders’ Equity Preferred stock, $.10 par value, 1,000,000 shares authorized, no shares issued and outstanding — — Common stock, ($.10 par value, 12,000,000 shares authorized, 6,943,125 shares issued, 6,530,509 shares outstanding at September 30, 2008 and at June 30, 2008) 694 694 Additional paid-in capital 30,750 30,795 Unearned ESOP shares (2,089 ) (2,089 ) Unearned stock awards (605 ) (605 ) Retained earnings 24,389 28,663 Treasury stock, at cost (412,616 shares at September 30, 2008 and at June 30, 2008) (4,205 ) (4,205 ) Accumulated other comprehensive loss (8,426 ) (3,816 ) Total stockholders’ equity 40,508 49,437 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 482,719 $ 494,499 See notes to condensed consolidated financial statements. 1 PSB Holdings, Inc. Condensed Consolidated Statements of (Loss) Income (Unaudited) Three Months Ended September 30, 2008 2007 (in thousands, except share data) Interest and dividend income: Interest on loans $ 3,683 $ 3,838 Interest and dividends on investments 2,803 2,917 Total interest and dividend income 6,486 6,755 Interest expense: Deposits and escrow 1,763 2,145 Borrowed funds 1,571 1,860 Total interest expense 3,334 4,005 Net interest and dividend income 3,152 2,750 Provision for loan losses 274 12 Net interest and dividend income after provision for loan losses 2,878 2,738 Noninterest (charge) income: Fees for services 660 613 Mortgage banking activities 28 19 Net commissions from brokerage service 46 26 Loss on writedowns of securities (5,480 ) — Other income 107 101 Total noninterest (charge) income (4,639 ) 759 Noninterest expense: Compensation and benefits 1,465 1,504 Occupancy and equipment 294 324 Data processing 196 231 Advertising and marketing 105 108 Other noninterest expense 504 619 Total noninterest expense 2,564 2,786 (Loss) income before income tax (benefit) expense (4,325 ) 711 Income tax (benefit) expense (315 ) 172 NET (LOSS) INCOME $ (4,010 ) $ 539 (Loss) earnings per common share Basic $ (0.64 ) $ 0.08 Diluted $ (0.64 ) $ 0.08 See notes to condensed consolidated financial statements. 2 PSB Holdings, Inc. Condensed Consolidated Statements of Changes in Stockholders’ Equity (unaudited) For the Three Months Ended September 30, 2008 and 2007 Common Stock Additional Paid-in Capital Unallocated Common Shares held by ESOP Unearned Stock Awards Treasury Stock Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Stockholders’ Equity (in thousands) Balances at June 30, 2007 $ 694 $ 30,465 $ (2,222 ) $ (978 ) $ (1,767 ) $ 26,441 $ (1,382 ) $ 51,251 Dividends declared — (193 ) — (193 ) Treasury stock acquired — (1,121 ) — — (1,121 ) Comprehensive income: Net income — 539 — Net change in unrealized holding losses on available-for-sale securities, net of tax effect 449 Comprehensive income 988 Balances at September 30, 2007 $ 694 $ 30,465 $ (2,222 ) $ (978 ) $ (2,888 ) $ 26,787 $ (933 ) $ 50,925 Balances at June 30, 2008 $ 694 $ 30,795 $ (2,089 ) $ (605 ) $ (4,205 ) $ 28,663 $ (3,816 ) $ 49,437 Dividends declared — (264 ) — (264 ) Stock based compensation — (45 ) — (45 ) Comprehensive loss: Net loss (4,010 ) Net change in unrealized holding losses on available-for-sale securities, net of tax effect (4,610 ) Comprehensive loss (8,620 ) Balances at September 30, 2008 $ 694 $ 30,750 $ (2,089 ) $ (605 ) $ (4,205 ) $ 24,389 $ (8,426 ) $ 40,508 See notes to condensed consolidated financial statements. 3 PSB Holdings, Inc. Condensed Consolidated Statements of Cash Flows (Unaudited) For the Three Months Ended September 30, 2008 2007 (in thousands) Cash flows from operating activities Net (Loss) income $ (4,010 ) $ 539 Adjustments to reconcile net (loss)income to cash provided by operating activities: Provision for loan losses 274 12 Stock-based compensation 4 137 Amortization of core deposit intangible 52 59 Depreciation 119 139 Net amortization of available-for-sale securities 56 (43 ) Writedowns of securities 5,480 — Amortization of premium on purchased loans — 5 Originations of loans for resale (2,058 ) (2,379 ) Proceeds from sale of loans 2,264 3,475 Gain on sale of loans (22 ) (19 ) Increase in cash surrender value of Bank owned life insurance (66 ) (66 ) Net change in: Deferred loan costs (28 ) (58 ) Other assets (730 ) 75 Other liabilities (541 ) (277 ) Net cash provided by operating activities 794 1,599 Cash flows from investing activities Proceeds from maturities of available-for-sale securities 7,132 11,507 Purchase of available-for-sale securities and Federal Home Loan Bank stock (2,115 ) (10,646 ) Loan originations net of principal payments (5,829 ) (5,172 ) Purchase of premises and equipment (12 ) (68 ) Net cash (used) by investing activities (824 ) (4,379 ) Cash flows from financing activities Net decrease in savings, demand deposits and NOW accounts (3,038 ) (8,919 ) Net increase in time deposit accounts 1,270 620 Proceeds from long term borrowings 8,000 31,000 Repayments of long term borrowings (5,031 ) (13,074 ) Net change in short term borrowings (2,882 ) (10,080 ) Net decrease in mortgagors’ escrow account (681 ) (592 ) Acquisition of treasury shares — (1,121 ) Dividends paid (261 ) (170 ) Net cash (used) by financing activities (2,623 ) (2,336 ) (Decrease) in cash and cash equivalents (2,653 ) (5,116 ) Cash and cash equivalents at beginning of year 8,146 13,198 Cash and cash equivalents at end of period $ 5,493 $ 8,082 Supplemental disclosures Cash paid during the period for: Interest $ 3,337 $ 4,017 Income taxes $ 1 $ 160 See notes to condensed consolidated financial statements. 4 PSB Holdings, Inc. Notes to Condensed Consolidated Financial Statements (Unaudited) NOTE 1 – Organization PSB Holdings, Inc. (Company) is a federally chartered holding company formed on May 27, 2003 for the purpose of acquiring all of the common stock of Putnam Bank (formerly known as Putnam Savings Bank until its name change effective November 2, 2007) (Bank) concurrent with the Bank’s reorganization from a mutual savings institution to the mutual holding company form of organization. No shares were offered to the public as part of this reorganization. On
